14-50
         Cheong v. Lynch
                                                                                        BIA
                                                                                  Straus, IJ
                                                                               A077 933 350
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 13th day of August, two thousand fifteen.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                     Chief Judge,
 9                RICHARD C. WESLEY,
10                CHRISTOPHER F. DRONEY,
11                     Circuit Judges.
12       _____________________________________
13
14       SIEW LENG CHEONG,
15                Petitioner,
16
17                         v.                                   14-50
18                                                              NAC
19       LORETTA E. LYNCH, UNITED STATES
20       ATTORNEY GENERAL*,
21                Respondent.
22
23
24
25
26       ___________________________________________________________
27       *Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
28       General Loretta E. Lynch is automatically substituted for former
29       Attorney General Eric H. Holder, Jr.
30
31
 1   FOR PETITIONER:          Jon E. Jessen, Stamford, Ct.
 2
 3   FOR RESPONDENT:          Stuart F. Delery, Assistant Attorney
 4                            General; John S. Hogan, Senior
 5                            Litigation Counsel; Andrea N. Gevas,
 6                            Trial Attorney, Office of
 7                            Immigration Litigation, United
 8                            States Department of Justice,
 9                            Washington, D.C.
10
11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review

14   is DENIED.

15       Siew Leng Cheong, a native and citizen of Malaysia,

16   seeks review of a December 16, 2013, decision of the BIA

17   affirming the July 1, 2013, decision of an Immigration Judge

18   denying her applications for withholding of removal and

19   relief under the Convention Against Torture (“CAT”).     In re

20   Siew Leng Cheong, No. A077 933 350 (B.I.A. Dec. 16, 2013),

21   aff’g No. A077 933 350 (Immig. Ct. N.Y. City July 1, 2013).

22   We assume the parties’ familiarity with the underlying

23   facts, procedural history, and issues presented for review.

24       Under the circumstances of this case, we have

25   considered both the IJ’s and the BIA’s opinions “for the

26   sake of completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237

27   (2d Cir. 2008).   Under 8 U.S.C. § 1252(a)(2)(C) and (D), we

28   lack jurisdiction to review any final order of removal
     2
 1   against an alien who, like Cheong, is removable by reason of

 2   having committed an aggravated felony unless the petition

 3   raises constitutional claims or questions of law.      See

 4   Ortiz-Franco v. Holder, 782 F.3d 81, 88 (2d Cir. 2015); see

 5   Santana v. Holder, 714 F.3d 140, 143 (2d Cir. 2013).

 6       With regard to withholding of removal, Cheong

 7   challenges only the agency’s conclusion that the past harm

 8   she endured did not rise to the level of persecution.        Her

 9   challenge raises a reviewable question of law.    See Hui Lin

10   Huang v. Holder, 677 F.3d 130, 137 (2d Cir. 2012).

11       The record supports the agency’s conclusion that, when

12   viewed either as isolated events or in the aggregate, Cheong

13   was not harmed to the degree necessary to reach the high

14   threshold of persecution.    See Ivanishvili v. U.S. Dep’t of

15   Justice, 433 F.3d 332, 341 (2d Cir. 2006)(elaborating on the

16   meaning of persecution).    Cheong testified that on

17   approximately three or four occasions in Malaysia, during

18   school, after school, or when she was on the bus, Muslim

19   boys touched her body with their hands.    She was never

20   subjected to serious physical or mental harm to the degree

21   that her life or freedom was actively threatened, and the

22   three or four incidents, considered in the aggregate, do not


     3
 1   rise to the level of persecution.    See id.; cf. Manzur v.

 2   Dep’t of Homeland Sec., 494 F.3d 281, 290 (2d Cir. 2007)

 3   (“[A]ccumulation of harm from the individual incidents may

 4   rise to the level necessary for persecution even though an

 5   individual incident may not.”).

 6       Assuming jurisdiction to review Cheong’s CAT claim,

 7   see Abimbola v. Ashcroft, 378 F.3d 173, 180 (2d Cir. 2004),

 8   substantial evidence supports the agency’s finding that she

 9   did not establish that she would be more likely than not

10   tortured if removed.    Cheong presented no evidence that

11   anyone sought to harm her specifically, and there is no

12   evidence of conduct that would rise to the level of torture.

13   See 8 C.F.R. §§ 1208.16(c), 1208.17; Lecaj v. Holder, 616

14 F.3d 111, 119-20 (2d Cir. 2010); Mu Xiang Lin v. U.S. Dep’t

15   of Justice, 432 F.3d 156, 159-60 (2d Cir. 2005).

16       For the foregoing reasons, the petition for review is

17   DENIED.    Any pending request for oral argument in this

18   petition is DENIED in accordance with Federal Rule of

19   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

20   34.1(b).

21                                FOR THE COURT:
22                                Catherine O’Hagan Wolfe, Clerk
23
24

     4